716 N.W.2d 551 (2006)
474 Mich. 1146
In re Nicole Stephanie TARBOX and Cole Robert Tarbox, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Mark Robert Tarbox, Respondent-Appellant, and
Salna Renata Korany, Respondent.
Docket No. 130935. COA No. 264808.
Supreme Court of Michigan.
May 5, 2006.
On order of the Court, the application for leave to appeal the March 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.